Citation Nr: 1707420	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to October 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2011 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear at the hearing scheduled in January 2017 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

Bilateral hearing loss and tinnitus are causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3,385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Duty to Notify and Assist

As the Board's decision to grant entitlement to service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

B. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a)).  Sensorial hearing loss and tinnitus are "chronic disease[s]" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) apply to those claims.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

The Veteran has a current diagnosis of hearing loss and tinnitus as evidenced by the March 2009 private examination records and the May 2010 VA examination.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran served in the U.S. Marines as a rifleman.  During this period, the Veteran stated that he experienced periodic ringing in his ears and muffled hearing.  The Veteran did not realized his hearing loss until, shortly after returning to the United States, his family members told him to get his ears checked.  Over the years, the Veteran has had to use lip and expression reading and ask people to repeat themselves.  The Veteran's hearing eventually got worse.  The Board finds that the Veteran is competent to report the onset and circumstances of his in-service acoustic trauma, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that his statements in this regard are credible, as there is no evidence to contradict his reports.

In 1996, the Veteran reported to an audiologist that he had buzzing in his head.  He stated that the buzzing was different from the tinnitus he had had for several years.  In 1998, 1999, and 2005, the Veteran told an audiologist that he was experiencing swishing in his head that eventually got worse.  Vestibular testing was normal and a clinician suspected the cause was associated with cervical spine abnormalities.  In 2005, the Veteran was diagnosed with bilateral sensorineural hearing loss with tinnitus.  

In March 2010, the Veteran applied for service connection for bilateral hearing loss and tinnitus.  In his April 2010 statement in support of claim, the Veteran stated that, while stationed in Vietnam, he was exposed loud noises, but he was not authorized ear plugs.

In June 2010, the Veteran underwent a VA examination to determine the nature and etiology of the hearing disabilities.  The audiologist noted the Veteran's reports that, while inside bunkers in Vietnam, he was exposed to loud noise from 105 and 155 howitzers, artillery, muzzle blasts.  During this period, the Veteran experienced ringing in the ears and muffled hearing.  The ringing in his ears was intermittent at first then, years later, became constant.  After service, the Veteran worked as a forklift driver for 26.5 years.  The Veteran stated that he was only exposed to loud noises when he had to pick up stock and had to go through the plant, and that he wore earplugs and earmuffs.  

On examination, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
35
35
65
70
LEFT
45
45
35
50
60

The average puretone threshold for the right ear was 47.5 and the left was 51.25.  Speech recognition scores based on the Maryland CNC Test were 88 percent in the right ear and 92 percent in the left ear. The Board finds that these findings meet the definition of hearing loss as defined by VA.  

In the examination report, the examiner noted that the Veteran first noticed the ringing in the ears while he was in Vietnam.  The ringing was intermittent then, years later, it became constant.  After reviewing the Veteran's private medical records, the VA examiner noted that the Veteran's tinnitus became constant in 2007 which was many years after his discharge from the military.  The examiner concluded that it is possible for tinnitus to start after being away from loud noises, but for tinnitus to start so many years after the military is unlikely.  The examiner did not address or consider the Veteran's report of intermittent tinnitus during and after service prior to 2007.  

During the hearing exam, the VA examiner noted that the Veteran's entrance hearing exam was normal for both of the Veteran's ears.  At discharge, the Veteran's hearing was evaluated using whisper voice tests which the examiner noted to be "inaccurate."   The VA examiner noted that during service, the Veteran possibly acquired a mild to moderate degree of high frequency hearing loss.  However, if the Veteran has his current degree of hearing loss at the time of his discharge, the Veteran would not have been able to pass the whisper test.  Therefore, the VA examiner concluded that the Veteran's hearing loss was not due to excessive noise exposure while in the military.  

The Board finds that the Veteran is competent and credible to report his combat exposure to noise from artillery and small arms as this is consistent with his military occupation and duty.  He is also competent to report the timing and nature of his sensed onset of symptoms and the responses from his family upon discharge from service and continuing in subsequent years.  The VA audiologist who performed the 2010 examination did not challenge these reports.   

Although the examiner noted that the Veteran had intermittent ringing in the ears since Vietnam that later became constant, the examiner inconsistently opined that the ringing in the ears began years after the Veteran's expose to the loud noises.  With regard to the hearing loss, the examiner noted that it was possible that the Veteran "acquired no more than a mild to moderate decree of high frequency hearing loss while in the service."  However, the examiner inconsistently concluded that the Veteran's hearing loss is not due to excessive noise exposure while in the military.

Although the examiner's analyses are inconsistent with the conclusion, the examiner accepted the Veteran's report of an onset of tinnitus in service and also found that the Veteran could have sustained a mild to moderate degree of hearing loss in service that may not have been demonstrated on the inaccurate whisper test.  After review of the complete record, and in according the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise that the Veteran's bilateral hearing loss and tinnitus are caused by exposure to high noise levels during combat active duty service, and therefore the third element of service connection has been met.  As all three elements are met, service connection for hearing loss and tinnitus is warranted on a direct basis.  38 C.F.R. §§ 3.102, 3.303.

 
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


